Corson, P. J.
(concurring specially). I concur in the conclusion that the order of the circuit court should be affirmed on the last ground stated in the opinion, namely, that our statute providing for the punishment of contempts has not provided for punishing as for a contempt a refusal of a witness to produce documents called for under a subpoena duces tecum issued by a committing magistrate. The respondent, therefore, in denying plaintiff’s motion to punish the witness for his refusal to produce the statement described in the alternative writ of mandamus by proceedings for contempt, did not violate any duty imposed upón him by the statute or the common law.